Citation Nr: 1047232	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  09-24 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a right ear disorder.  

3.  Entitlement to service connection for a low back disorder.  

4.  Entitlement to service connection for a bilateral knee 
disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel

INTRODUCTION

The Veteran served on active duty from June 2000 to June 2005.  
The Veteran was awarded a Combat Action Ribbon.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision of the Portland, Oregon 
Department of Veterans Affairs (VA) Regional Office (RO), which 
in pertinent part, denied service connection for bilateral 
hearing loss, a left knee disorder, a right knee disorder, a 
lower back disorder, and a right ear disorder.  


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the issues on 
appeal has been obtained.  

2.  The Veteran does not have bilateral hearing loss to a 
disabling level for VA disability compensation purposes.  

3.  The Veteran does not have a disability of the right ear.  

4.  The Veteran does not have a disability of the low back.  

5.  The Veteran does not have a disability of either knee.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2010).  

2.  The criteria for service connection for a right ear disorder 
have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  

3.  The criteria for service connection for a low back disorder 
have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  

4.  The criteria for service connection for a left or right knee 
disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist  

The Veterans' Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, or any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must 
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  

In this case, the Board finds that the VCAA notice requirements 
have been satisfied by the October 2006 letter.  In the October 
2006 letter, VA informed the Veteran that in order to 
substantiate a claim for service connection the evidence needed 
to show a current disability, a disease or injury in service, and 
evidence of a nexus between the post-service disability and the 
disease or injury in service, which was usually shown by medical 
records or medical opinions.  See also the May 2007 and June 2007 
VCAA letters.  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the Court held, among other things, that 
the VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned if 
service connection was awarded.  In the present appeal, the 
October 2006 and the May 2007 VCAA letters to the Veteran 
included the type of evidence necessary to establish disability 
ratings and effective dates for the disabilities on appeal.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, 
VA has obtained the Veteran's service treatment records and VA 
outpatient treatment records from January 2007 to April 2009.  
The Veteran was also afforded a VA examination in connection with 
his claims for bilateral hearing loss and a bilateral knee 
disorder.  The examiners reviewed the claims file, the Veteran's 
subjective history, clinical findings of record, and entered 
diagnoses, or indicated the absence of current diagnosis of 
disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  In addition, the Board finds that these examinations 
constitute sufficient medical evidence to decide the Veteran's 
claims on these issues as the specific findings and diagnoses 
reflect no current disabilities.  See 38 U.S.C.A. § 5103A(d).  

Although an examination or an opinion was not obtained in 
connection with the Veteran's remaining claims of service 
connection for a right ear disorder and a low back disorder, the 
Board finds that VA was not under an obligation to provide an 
examination, as such is not necessary to make a decision on the 
claims.  The competent medical evidence that is of record is 
sufficient to decide the Veteran's claims on the issues of 
service connection because as the evidence shows no current 
disabilities.  See 38 U.S.C.A. § 5103A(d).  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with a veteran's service or with 
another service- connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claims.  The evidence of record provides 
sufficient information to adequately evaluate the claims, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  For these reasons, no 
further assistance to the Veteran with the development of 
evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d).  

Service Connection Laws and Regulations  

The Veteran contends that service connection is warranted for his 
claimed disabilities of bilateral hearing loss, right ear, low 
back, and both knees. 

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  Service connection for sensorineural hearing 
loss (an organic disease of the nervous system) may be granted if 
manifest to a compensable degree within one year of separation 
from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309(a).  Service connection may be granted for any 
disease diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).  

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

In cases where a veteran asserts service connection for injuries 
or disease incurred or aggravated in combat, 38 U.S.C.A. § 
1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), 
are applicable.  This statute and regulation ease the evidentiary 
burden of a combat veteran by permitting the use, under certain 
circumstances, of lay evidence.  If a veteran was engaged in 
combat with the enemy, VA shall accept as sufficient proof of 
service connection satisfactory lay or other evidence of service 
incurrence, if the lay or other evidence is consistent with the 
circumstances, conditions, or hardships of such service.  38 
U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).  

Entitlement to service connection for impaired hearing is subject 
to the requirements of 38 C.F.R. § 3.385, which provides:

For the purpose of applying the laws administered by 
VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 155, 
157 (1993) (the threshold for normal hearing is from 0 to 20 dB, 
and higher threshold levels indicate some degree of hearing 
loss).  
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Service Connection for Bilateral Hearing Loss

The Board has carefully reviewed the evidence of record and finds 
that the preponderance of the evidence is against the grant of 
service connection for bilateral hearing loss.  Notwithstanding 
the Veteran's assertions of hearing difficulty, there is no 
competent evidence that establishes that he has, or ever has had, 
bilateral hearing loss recognized as a disability for VA 
compensation purposes under 38 C.F.R. § 3.385.  

After a review of all the evidence of record, lay and medical, 
the Board finds that the Veteran was exposed to acoustic trauma 
in service.  The Board notes that VA has recognized such acoustic 
trauma in the grant of service connection for the separate 
disability of tinnitus.

The Board further finds that the Veteran does not currently have 
left or right ear hearing loss of severity to be a "disability" 
under 38 C.F.R. § 3.385.  

At a June 2009 VA audiological examination, the Veteran reported 
to the VA examiner that he was in service for approximately five 
years and worked in telecommunications on the radio and 
telephone, and that, after discharge from service, he had been 
employed in networking for Oregon for three months.  When asked 
if he had hearing loss, the Veteran replied, "not that I can 
really tell."  On audiological examination of the Veteran in 
June 2009, noted puretone thresholds, in decibels, were recorded 
as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
15
20
30
LEFT
25
30
10
15
20

Average puretone thresholds were 23 decibels in the right ear and 
19 decibels in the left ear.  Speech recognition scores were 96 
percent in the right ear and 100 percent in the left ear.  
Although the VA examiner diagnosed the Veteran with mild 
sensorineural hearing loss from 250 Hertz through 8000 Hertz in 
both ears, the puretone decibel levels and the speech recognition 
scores reflect that the Veteran's hearing loss in the both ears 
is not yet of the severity to be recognized as a "disability" 
for VA disability compensation purposes under 38 C.F.R. § 3.385. 
There is no competent evidence to show that the Veteran has a 
current hearing loss disorder by VA standards. 

Without a current "disability," service connection cannot be 
granted.  Congress has specifically limited entitlement to 
service- connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  In the absence of proof of a present diagnosis of 
disability (and, if so, of a nexus between that disability and 
service), there can be no valid claim for service connection.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 143- 144 (1992).  

While the Veteran's lay statements may be competent to support a 
claim for service connection by supporting the occurrence of lay-
observable events, including in-service noise exposure, chronic 
symptoms of hearing loss in service, continuous symptoms of 
hearing loss since service separation, and current symptoms of 
hearing loss, he is not competent to indicate that he hearing 
loss (hearing impairment) meets the VA regulatory criteria of 
"disability" for VA disability compensation purposes because 
such determination is based specifically on clinical audiological 
testing by a trained professional, under specified Maryland CNC 
standards, and also on speech recognition testing by a trained 
professional that is not the examinee.  While the symptoms of 
hearing loss are subject to lay observation, the determination of 
hearing loss "disability" to VA regulatory standards of is not 
capable of lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 
3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).    

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the claim of service 
connection for bilateral hearing loss.  Should the Veteran's 
hearing loss worsen in the future, he may submit a claim to 
reopen service connection for bilateral hearing loss.  Any future 
adjudications will recognize the Veteran's established acoustic 
trauma in service, and will consider the combat circumstances of 
noise exposure under 38 U.S.C.A. § 1154(b).  

At this time, the claim must be denied because the Veteran's 
bilateral hearing loss does not yet meet the definition of 
disability for VA disability compensation purposes.  For these 
reasons, the Board finds that a preponderance of the evidence is 
against the Veteran's claim for service connection for bilateral 
hearing loss, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  See 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.  

Service Connection for Right Ear, Low Back, and Bilateral Knee 
Disorders

Due to the similar medical history and evidence related to the 
claims, as well as the similar disposition of the issues, the 
Board will address them in a common discussion.  

The Board has carefully reviewed all the evidence of record, lay 
and medical, and finds that the preponderance of the evidence is 
against the grant of service connection for a right ear disorder, 
a low back disorder, and a bilateral knee disorder.  The Board 
acknowledges that the Veteran was treated for tendonitis and 
patellofemoral pain syndrome (PFPS) of the left knee during his 
active military service; however, and more importantly, based 
upon the evidence in the claims file, no current diagnoses for 
any of the claimed disorders have been entered.  

The Veteran was afforded a VA joints examination in June 2007.  
The Veteran reported a history of knee problems during his 
military duty and indicated that he reported to sick call several 
times in service.  After physical examination of the Veteran in 
June 2007, the VA examiner determined that the Veteran's knees 
were normal for his age.  Furthermore, June 2007 x-ray results 
reflected normal knees bilaterally.  Turning to the Veteran's low 
back disorder, a VA outpatient treatment note dated February 2007 
notes right side lower back pain along with left mid-back 
discomfort.  No diagnosis was given by the VA physician.  For the 
remaining disorder, a right ear disorder, the evidence of record 
is void of medical treatment and diagnosis for the claimed 
disorder.  

The Veteran was informed in October 2006 and May 2007 that he 
must have evidence of current disabilities for his claimed 
disorders.  He has not provided any information as to where VA 
could obtain such evidence.  Since there is no competent medical 
evidence of any current "disability," service connection cannot 
be granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a condition or injury occurred in 
service alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Chelte v. Brown, 10 
Vet. App. 268 (1997); Brammer, 3 Vet. App. at 225; Rabideau, 2 
Vet. App. at 143-44.  

Additionally, in regards to the claimed low back disorder, a 
symptom, alone, such as pain, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability.  Without a pathology to which the 
symptoms of a bilateral should disorder can be attributed, there 
is no basis to grant service connection for the claimed disorder.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability for 
which service connection may be granted."); dismissed in part 
and vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

While the Veteran is competent to testify as to symptoms that he 
experiences of the right ear, low back, and knees, his statements 
are outweighed by the competent medical evidence and findings of 
record that show no current diagnosed disabilities.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  As the VA treatment records and examination reports 
reflect, even trained examiners did not find right ear, low back, 
or bilateral knee disabilities.  

Because the weight of the evidence demonstrates not current 
disabilities of the right ear, low back, and knees, the Board 
finds that a preponderance of the evidence is against the 
Veteran's claims for service connection for disorders of the 
right ear, low back, and knees, and the claims must be denied.  
Because the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for a right ear disorder is denied.  

Service connection for a low back disorder is denied.  

Service connection for a bilateral knee disorder is denied.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


